 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 91 
In the House of Representatives, U. S.,

March 3, 2009
 
RESOLUTION 
Honoring the life and service of Dr. William Spoelhof, president emeritus of Calvin College in Grand Rapids, Michigan. 
 
 
Whereas Dr. William Spoelhof was born on December 8, 1909, in Paterson, New Jersey, and passed away on December 3, 2008, at the age of 98; 
Whereas in 1931, Dr. Spoelhof graduated from Calvin College in Grand Rapids, Michigan, and began teaching social studies at the middle school level; 
Whereas in 1937, Dr. Spoelhof received a Master of Arts degree and began his doctoral studies at the University of Michigan; 
Whereas during World War II, Dr. Spoelhof served our country by joining the Office of Strategic Services in 1942 and enlisting in the Navy in 1943; 
Whereas following the war, Dr. Spoelhof completed his doctoral work at the University of Michigan, and, in 1946, returned to Calvin College to teach history and political science; 
Whereas in 1956, 5 years after becoming president of Calvin College, Dr. Spoelhof oversaw the process of moving Calvin College from its original Franklin Street campus located near downtown Grand Rapids to its current Knollcrest campus in southeast Grand Rapids; 
Whereas Dr. Spoelhof carefully balanced Calvin College’s vision for excellence in academics with its relationship with the Christian Reformed Church, as he effectively steered the College through church conflicts and the tumultuous, nationwide student protests of the 1960s; 
Whereas in 1976, after 25 years of service as an administrator, Dr. Spoelhof became the longest-serving president in Calvin College’s history to date and announced his retirement; 
Whereas after his formal retirement, Dr. Spoelhof was named president emeritus and maintained an office and steady presence at the College, offering continued support and goodwill whenever needed; 
Whereas Dr. Spoelhof was a Christian role model and mentor to many faculty members, staff, and students, as he provided wisdom and counsel to thousands of individuals during his more than 6 decades of service to Calvin College; 
Whereas Dr. Spoelhof is fondly remembered for his contributions to daily discussions with retired faculty and students at the Emeritorium and for his kind words to passersby around the campus; 
Whereas on December 3, 2004, Calvin College physics and astronomy professor, Larry Molnar, discovered an asteroid, and named it Asteroid 129099 Spoelhof in honor of Dr. Spoelhof; 
Whereas Dr. Spoelhof was a respected leader in the Christian Reformed Church denomination, an educator of generations of teachers and ministers through programs at Calvin College, a faithful presence at the denominational Synod meetings, and a loyal member of the Neland Avenue Christian Reformed Church; 
Whereas Dr. Spoelhof was awarded the Bronze Star Medal by the Navy for his service in World War II; 
Whereas, for his contributions in liaison with the Dutch Resistance Movement, Dr. Spoelhof was honored by Queen Wilhelmina of the Netherlands with the Order of Orange-Nassau with swords and a laurel wreath; 
Whereas in 1935, Dr. Spoelhof married Miss Angeline Nydam, and they had three children, Robert Spoelhof, Elsa Scherphorn, and Peter Spoelhof; 
Whereas Ange, as Dr. Spoelhof lovingly called his wife, passed away in 1994; and 
Whereas Dr. Spoelhof lived a life of gratitude and desired to bring God’s glory in all he did, and, on December 3, 2008, the Calvin College community lost a visionary leader and wise friend: Now, therefore, be it  
 
That the House of Representatives honors the life of Dr. William Spoelhof and his outstanding devotion and service as a member of the military, teacher, and professor, president, and friend of Calvin College in Grand Rapids, Michigan. 
 
Lorraine C. Miller,Clerk.
